Lacey, P. J. The entry made by the justice of the peace shows the name of the mortgagor and two of the five grantees, but the date of the entry, date of the mortgage or the date of the acknowledgment, or the certificate that it was acknowledged at all, are entirely omitted. The statute requires that the justice shall, if the acknowledgment is of a resident of the State, enter in his docket a memorandum thereof substantially as follows: A. B., Mortgagor, ) to > Mortgage of C. D., Mortgagee, j (Here insert the property mortgaged.) “ Acknowledged this......day of.........., 18.... ” This entry does not appear to be a compliance with the above requirements of the statute, as by it the date of the acknowledgment is to be given. It is a part of the required form. The justice wholly failed to enter the required fact that any acknowledgment of the mortgage had been made or taken, or the date thereof, and no one could tell, by an examination of the entry, whether the mortgage was in fact acknowledged, or if acknowledged, was in force. The acknowledgment is necessary to its validity, and unkss acknowledged it was of no force or effect. It could not even be ascertained by such inspection when this entry was made, and whether ever made, up to the day the property was seized, June 3, 1883, the time the notes were due. It was not an entry in compliance with the statutory requirement to enter on the docket that “chattel mortgage was given by B. F. Bidgeway to Charles Jamison and Gustavus Schimpfh” The mortgage may have been given but not acknowledged, and of that fact the entry was silent. The omission to state all the names of the grantees might not have been fatal to the validity of the mortgage, but we think the other omissions were, and rendered the mortgage voidas between the grantee and judgment or attachment creditors, or purchasers. The justice must substantially comply with the statute. It is not enough that the entry would be sufficient to put the examiner on inquiry as to whether the mortgage had been in fact acknowledged and the date thereof. It was held in Koplin v. Anderson et al., 88 Ill. 120, that it was essential to the validity of a mortgage that the requirements of the statute that the justice should make entry of the mortgage on his docket, in the form prescribed, be complied with. That an omission by the justice to make the proper entry rendered the mortgage invalid, and it did not matter that it was properly acknowledged and recorded. If the justice entry was not made it was invalid. The court say “ after these preliminary acts have been performed, to become valid as against subsequent purchasers and incumbrancers, there remains the further indispensable act of filing the mortgage in the proper office, to be recorded; nor is this last requirement intended to supersede or dispense with the prior acts required by the statute. The act of recording is obviously designed to afford additional facilities for learning whether the property is incumbered. There is nothing in the statute from which it can be inferred that the recording the mortgage should dispense with or supply the place of the other requirements. “To hold that the entry in the justice docket is not essential would be a virtual repeal of the requirement, whilst there would seem to be no doubt it was intended to have operation and effect, and we can see no other practical operation that can be given to it.” We have quoted enough of the opinion of the Supreme Court to show the view it takes of the law and the manner in which it construes the statute. The doctrine requiring subsequent purchasers and incumbrancers to be put upon inquiry applies only in case of real estate deeds and mortgages, not to chattel mortgages. In case of real estate deeds and mortgages, actual notice may cure the omission to acknowledge and record, but in case of chattel mortgages, being wholly a creation of the statute, in order to make them valid, the statute must be substantially complied with. Actual notice will not supply the place of acknowledgment or record as against subsequent purchasers or incumbrancers, and as the Supreme Court has decided that the justice docket entry is just as essential as either the acknowledgment or record, we suppose it would follow that the entry as well as the acknowledgment or record must stand or fall by itself; in fact that each one must be complete in itself and mustbe a substantial compliance with the statute; that a failure to substantially comply with the statute is as fatal in its effect as an omission altogether. In this, the entry, the acknowledgment and date being omitted, was as much a lack of and as much a failure to comply with the statute as to have omitted the entire docket entry. In making these entries the justice is a ministerial officer and liable for negligence in failing to comply with the statute. Harlow v. Birger, 30 Ill. 425. Because'we hold that the declaration shows a good cause of action and the court erred in sustaining the demurrer to it, we reverse the judgment and remand the-cause to the court below. Reversed and remanded.